                                IN THE
                     UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS
                        EAST ST. LOUIS DIVISION

UNITED STATES OF AMERICA,               )
                                        )
               Plaintiff,               )
   vs.                                  )
                                        )
FUNDS IN THE AMOUNT OF FIVE HUNDRED     )
TEN THOUSAND NINE HUNDRED TEN           )
DOLLARS ($510,910.00) in U.S. CURRENCY, ) No. 3:18-cv-1683-NJR-MAB
and ONE FORD FOREST RIVER FORESTER      )
RECREATIONAL VEHICLE, BEARING           )
VIN: 1FDWS9PM1GKA97463, WITH            )
ALL ACCESSORIES, ATTACHMENTS,           )
AND COMPONENTS THEREON, et al           )
                                        )
               Defendants.              )
                                        )
PATRICK N. BARBER and STEPHEN M. KOMIE )
                                        )
               Claimants.               )

               CLAIMANT STEPHEN KOMIE’S ANSWER TO
            MOTION TO STRIKE KOMIE’S CLAIM AND ANSWER

   NOW COMES Claimant, STEPHEN M. KOMIE, by and through his attorney

KOMIE AND ASSOCIATES and Answers Plaintiff’s Motion to Strike Komie’s

Claim and Answer [Doc. 35]. In support thereof, states as follows:

                    Background Facts and Law Applicable

1. Plaintiff, United States of America, has filed a Motion to Strike the Claim

   [Doc. 7; 27] and Answer [Doc. 34] of Stephen M. Komie. [Doc. 35.]

2. That Plaintiff has moved pursuant to the Supplemental Rules for Admiralty

   or Maritime Claims and Asset Forfeiture Actions, Supplemental Rule
   G(8)(c). Said Rule provides, in part:

      (8) Motions.

      ***

       (c) Motion To Strike a Claim or Answer.

            (i) At any time before trial, the government may move to
            strike a claim or answer:

              (A) for failing to comply with Rule G(5) or (6), or

              (B) because the claimant lacks standing.

   (FRCP SUPP AMC Rule G.) [Emphasis added.]

3. Plaintiff’s motion does not specify whether (it claims) the filings do not

   comply with the Rules or the Claimant lacks standing.

4. However, the Motion mentions Rule G(5) and contains a citation to same.

   Rule G(5) provides, in pertinent part:

       (5) Responsive Pleadings.

       (a) Filing a Claim.

            (i) A person who asserts an interest in the defendant
            property may contest the forfeiture by filing a claim in the
            court where the action is pending. The claim must:

              (A) identify the specific property claimed;

              (B) identify the claimant and state the claimant's
              interest in the property;

              (C) be signed by the claimant under penalty of perjury;
              and

              (D) be served on the government attorney designated
              under Rule G(4)(a)(ii)(C) or (b)(ii)(D).
     (FRCP SUPP AMC Rule G.) [Emphasis added.]

5. Further relevant to this discussion is 18 U.S.C. § 983, which provides in

     pertinent part:

        (d) Innocent owner defense.--

        (1) An innocent owner's interest in property shall not be forfeited
        under any civil forfeiture statute. The claimant shall have the
        burden of proving that the claimant is an innocent owner by a
        preponderance of the evidence.

        ***

        (3)(A) With respect to a property interest acquired after the
        conduct giving rise to the forfeiture has taken place, the term
        “innocent owner” means a person who, at the time that person
        acquired the interest in the property--

           (i) was a bona fide purchaser or seller for value (including a
           purchaser or seller of goods or services for value); and

           (ii) did not know and was reasonably without cause to
           believe that the property was subject to forfeiture.

        18 U.S.C. § 983(d). [Emphasis in original.]

                                     Argument

I.   Komie’s Claim satisfies Rule G(5).

6. Supplemental Rule G(5)(a)(i) provides four requirements for a valid claim.

     (FRCP SUPP AMC Rule G(5)(a)(i)A-D.) As best as can be determined,

     Plaintiff does not quarrel that Komie’s claim satisfies requirements (A), (C),

     or (D). Instead, Plaintiff focuses on requirement (B), which provides a claim

     must “state the claimant's interest in the property.” [Doc. 35 at 3.]
7. Plaintiff admits “there is no genuine dispute as to any material fact

      regarding Mr. Komie’s purported interest in the property.” [Doc. 35 at 3.]

      Rather, according to Plaintiff, the problem is that “Komie fails to identify a

      sound legal basis for his purported interest in the property. . .” (Id.)

      [Emphasis added.]

8. To the contrary, even the Motion admits, Komie’s claim stated the interest

      in the property is the result of an assignment of interest by Claimant,

      Patrick N. Barber. (Id.) Moreover, Komie’s claim attached said Assignment

      as an exhibit to his Verified Claim. [Doc. 27.]

9. That an assignment of interest in the property is a sound legal basis. (See

      e.g., 18 U.S.C. 983(d)(6) stating, “[i]n this subsection, the term “owner”– (A)

      means a person with an ownership interest in the specific property

      sought to be forfeited, including a leasehold, lien, mortgage, recorded

      security interest, or valid assignment of an ownership interest.”

      [Emphasis added.])

10.      That moreover, it should be noted that the assignment executed by

         Barber naming Komie as an assignee, is nothing more than a contract,

         which is governed entirely by State law. Plaintiff’s motion not only

         makes no mention of this, but also fails to provide any Illinois legal

         authority, or even argument, which would render the contract invalid or

         prevent the assignment of interest. In other words, Plaintiff has forfeited

         this issue: namely, whether the assignment is valid under Illinois law,
      which incidentally, it is. (See e.g., Steinberg v. Chicago Medical School, 69

      Ill.2d 320, 329-31 (1977).)

11.   Therefore, Komie’s claim does state his valid, legal interest in the subject

      property in compliance with Rule G(5).

12.   Indeed, even Plaintiff’s Motion to Strike admits Komie’s Claim satisfies

      all four pleading requirements of Rule G(5) – which is all the law in this

      Circuit requires. (See e.g., United States v. $196,969.00 in U.S.C., 719

      F.3d 644, 645-46 (7th Cir. 2013). (“All that (a)(1) requires is that the

      claim be signed under penalty of perjury, served on the government, and

      ‘identify the specific property claimed [and] ... the claimant and state the

      claimant's interest in the property.’ ”) Here, Komie’s claim does all that.

13.   Yet Plaintiff demands more because it misapprehends both the language

      of the statute and the case law.

14.   According to the Plaintiff, the Court of Appeals for the Seventh Circuit is

      flatly wrong. Plaintiff suggests that a claim under the Supplemental

      Rules must not merely satisfy Supplemental Rule G(5), claimant must

      also prematurely plead and prove a merits argument as to whether the

      claimant is an innocent owner.

15.   But as Plaintiff is fully aware, the Seventh Circuit has repeatedly

      rejected Plaintiff’s obtuse argument. (See id.; United States v.

      $574,840.00 in U.S.C., 719 F.3d 648, 651-52 (7th Cir. 2013); United

      States v. $239,400.00 in U.S.C., 795 F.3d 639, 642 (7th Cir. 2013) (“At
         the pleading stage a plaintiff need only allege, not prove, facts

         establishing standing.”)

16.      That Komie’s claim fully complies with all the requirements of Rule G(5).

         According to the law in this circuit, satisfying the requirements of G(5)

         by pleading one’s interest is all that is required. Therefore, the motion to

         strike should be denied.

II. Plaintiff’s additional arguments pursuant to Section 983 and the
    Relation-Back doctrine are utterly without merit and not made in good
    faith.

      A. The Innocent Owner provision of Section 983 only becomes
         applicable if Plaintiff - first - satisfies its burden of proof that
         the seized property should be forfeited.

17.      It appears from Plaintiff’s motion that it believes (despite Seventh Circuit

         authority to the contrary) Komie’s Claim must not merely allege his legal

         interest in the property - which is “[a]ll that (a)(1) requires,” but also

         satisfy the post-forfeiture, legal requirements of 18 U.S.C. § 983(d). In

         other words, Plaintiff says, it is not good enough that you satisfied Rule

         G(5) - we want you to plead and prove you are an innocent owner under

         Section 983.

18.      No matter that Plaintiff has not pointed to a scintilla of legal authority

         that demands this at the pleading stage – or that, as Plaintiff is aware,

         our court of appeals has rejected these tired “plead and prove more than

         the law requires” arguments on multiple occasions. Or even that Rule

         G(5) makes absolutely no mention that a claimant must plead defenses
      in one’s claim. (FRCP SUPP AMC Rule G(5).)

19.   But there are some added twists. Not only is Plaintiff’s argument

      foreclosed by prior opinions, but here, Plaintiff is also mistaken as to the

      meaning of Section 983.

20.   Plaintiff cites to Section 983(d), which is the Innocent Owner defense

      provision of the Act, and suggests a claimant must satisfy “two elements

      by [a] preponderance of the evidence.” [Doc. 35 at 3.] Plaintiff identifies

      the two elements as (1) claimant is a bonafide purchaser for value, and

      (2) claimant neither knew nor was without reasonable cause to believe

      the property was subject to forfeiture. (Id.)

21.   First, as mentioned supra, Plaintiff’s entire argument confuses pleading

      with proving. Komie pled his Claim properly. The law does not require

      him to prove his Claim in the pleading stage. (See e.g., $196,969.00, 719

      F.3d at 645-46.) Even Plaintiff’s choice of words in its motion betrays its

      argument. Plaintiff states that a “claimant must show . . .” In the

      pleading stage, a party never “must show” anything at all; “showing” an

      element only arises during the proving stage of a proceeding - and this

      case is far from that stage.

22.   Moreover, Plaintiff misunderstands the law. Even proving the innocent

      owner defense only becomes necessary if the government satisfies (or

      “shows”) its burden under Section 983(c) - first. For “[i]t must be

      remembered, however, that in a civil forfeiture action the government is
      the plaintiff, and it is the government's right to forfeiture that is the sole

      cause of action adjudicated. If the government fails to meet its

      burden of proof (formerly probable cause, now preponderance), the

      claimant need not produce any evidence at all—i.e., the claimant has

      no ‘case’ that he must present or ‘elements’ to which he bears the

      burden of proof.” (United States v. $557,933.89, More or Less, in U.S.

      Funds, 287 F.3d 66, 79 (2nd Cir. 2002) (Sotomayor, J.); See generally,

      U.S. v. 92 Buena Vista Ave., 507 U.S. 111 (1993), discussed infra.)

23.   Plaintiff’s burden in this case, which must be established first, requires

      Plaintiff to prove two propositions. (18 U.S.C. § 983(c).) First, Plaintiff

      must prove by a preponderance of the evidence “that there [is] a

      substantial connection between the property and the offense.” (Id.)

      Second, Plaintiff must “establish, by a preponderance of the evidence,

      that the property is subject to forfeiture.” (Id.) Until such time as Plaintiff

      establishes those two requirements, “claimant has no ‘case’ that he

      must present or ‘elements’ to which he bears the burden of proof.”

      ($557,933.89, 287 F.3d at 79.)

24.   But more fundamentally, even speaking of burdens of proof in the

      pleading stage and a motion to strike sounds silly. There is no burden of

      proof in the pleading stage. Hence, Komie - during the pleading stage -

      has no burden of proof or burden of production. And certainly, a fortiori,

      if Plaintiff has not even met its burden of proof at this point, a claimant
      clearly has no burden at all. (Id.; United States v. $506,231, 125 F.3d

      442, 451 (1997)(Bauer, J.) (“The claimant, of course, need not do

      anything to rebut the government's proof if the government's proof is

      insufficient to demonstrate the requisite nexus between the property and

      illegal narcotics activity.”)1)

25.   Nonetheless, because the assignment assigns a fifty percent interest of

      any interest of Patrick N. Barber in the seized funds, according to 18

      U.S.C. § 983(a), Komie must file a claim to the seized funds as an owner

      of said funds. Moreover, please note the specific wording of the

      assignment executed by Barber, which assigns, transfers, quit claims,

      and conveys “an amount of $260,775.00 of my interest in the

      $521,550.00 of United States Currency seized . . .” [Doc. 27 at

      4.][Emphasis added.] In other words, the document assigns a portion of

      Barber’s interest in the seized property; whatever Barber’s interest in the

      seized property is, has yet to be determined by this Court.

B. The Relation Back doctrine does not apply, if at all, until a judgment
   of forfeiture has been entered.

26.   Plaintiff claims, “Barber lacked the authority to grant any person any

      interest in the property.” There is no legal authority cited for this

      assertion. Nor does any legal authority exist because it is not true. At



      1
        Please note $506,231.00 is a pre-CAFRA case decided under the less
stringent probable cause standard, which has been replaced with the
preponderance standard by 18 U.S.C. § 983(c).
      this moment, Mr. Barber holds legal title to everything that was seized

      from him on May 31, 2018. This will hold true, at least, until such time

      as this Court enters a final judgment in this case. Thus, Barber not only

      did have but also continues to have the legal authority to execute the

      assignment of ownership.

27.   The legal authority cited by Plaintiff is not on point because of an

      obvious distinction, which Plaintiff either fails to apprehend or just

      ignores.

28.   21 U.S.C. § 881(h) states: “[a]ll right, title, and interest in property

      described in subsection (a) shall vest in the United States upon

      commission of the act giving rise to forfeiture under this section.”

29.   Obviously, the sentence in Section 881(h) concerning vesting of title is

      contingent upon a finding or determination that an “act giving rise to

      forfeiture” occurred. Moreover, the United States Supreme Court has

      held that this “vesting,” is not self-executing and requires a judgment of

      forfeiture. (U.S. v. 92 Buena Vista Ave., et al., 507 U.S. 111, 125 (1993).)

      If this Court determines Plaintiff fails to prove by a preponderance of the

      evidence that such an act occurred, then there is no forfeiture and title

      never vested in the United States.

30.   The same holds true for the case citations provided. Notably, Plaintiff

      cites to the statement of facts in $574,840.00, 719 F.3d at 650, wherein

      the appellate court references 21 U.S.C. § 881(a). [Doc. 35 at 4.] But this
      statement is dicta and merely provides an explanation for the reader as

      to why a certain special interrogatory (related to the source of the

      defendant res) was relevant in that case.2 Moreover, as is clear from

      Plaintiff’s own quote, the statement is conditional; it begins with the

      word “if.”

31.   In $574,840.00, the appellate court cited U.S. v. 92 Buena Vista Ave., et

      al., 507 U.S. 111 (1993). So Plaintiff does the same. But why Plaintiff

      does so is a mystery because the cited Supreme Court opinion

      completely obliterates Plaintiff’s argument - and amazingly so.

32.   The issue in Buena Vista was whether the innocent owner provision of

      the forfeiture statute applied to a scenario where funds (traceable to a

      narcotics exchange) were gifted to an individual who then purchased the

      subject real property with the gifted money. (Id. at 114-15.) She claimed

      to be an innocent owner. (Id at 116.) The government claimed the

      relation back doctrine applied and that claimant could not use the

      innocent owner defense. (Id at 123-24.)

33.   The United States Supreme Court completely rejected the government’s

      argument. (Id at 118-31.) Indeed, the opinion provides so many



      2
       For the convenience of the Court, the statement reads: “The claimants
objected to the interrogatories and flatly refused to answer several, including
one that asked them to state the sources of the cash they claimed to own; if the
cash was proceeds of sales of illegal drugs, the claimants had no rights in it. 21
U.S.C. § 881(a); United States v. 92 Buena Vista Ave., 507 U.S. 111, 123–29,
113 S.Ct. 1126, 122 L.Ed.2d 469 (1993).” ($574,840.00, 719 F.3d at 650.)
   dispositive quotes applicable to this case, it raises a huge question as to

   whether Plaintiff could credibly argue that the instant motion is even

   made in good faith. (See FRCP Rule 11(b).) For example, the Court

   stated:

a. “We conclude, however, that neither the amendment nor the [relation-

   back doctrine] makes the Government an owner of property before

   forfeiture has been decreed.” (Buena Vista, 507 U.S. at 124.)

   [Emphasis added.]

b. “Because neither the money nor the house could have constituted

   forfeitable proceeds until after an illegal transaction occurred, the

   Government's submission would effectively eliminate the innocent owner

   defense in almost every imaginable case in which proceeds could be

   forfeited. It seems unlikely that Congress would create a meaningless

   defense.” (Id.)

c. “Because we are not aware of any common-law precedent for treating

   proceeds traceable to an unlawful exchange as a fictional wrongdoer

   subject to forfeiture, it is not entirely clear that the common-law relation

   back doctrine is applicable.” (Id. at 125.)

d. “Assuming that the [relation-back] doctrine does apply, however, it is

   nevertheless clear that under the common-law rule the fictional and

   retroactive vesting was not self-executing.” (Id.)
      e. “Until the Government does win such a [forfeiture] judgment,

        however, someone else owns the property. That person may therefore

        invoke any defense available to the owner of the property before the

        forfeiture is decreed.” (Id. at 127.) [Emphasis added.]

      f. “The Government cannot profit from the common-law doctrine of

        relation back until it has obtained a judgment of forfeiture. And it

        cannot profit from the statutory version of that doctrine in § 881(h)

        until respondent has had the chance to invoke and offer evidence

        to support the innocent owner defense under § 881(a)(6).” (Id. at

        129.) [Emphasis added.]

34.     As the above controlling authority unequivocally establishes, Plaintiff’s

        argument has utterly no legal basis. Nevertheless, Claimant will briefly

        address Plaintiff’s two other, non-binding, legal citations.

35.     Plaintiff cites United States v. $157,808.97 More or Less, 309 Fed. Appx.

        851 (5th Cir. 2009), a non-controlling, unpublished appellate court order.

        This case is not on point for at least two reasons. First, in $157,808.97,

        claimant failed to argue he was an innocent owner under 983(d)(3).3 In

        other words, the appellate court did not analyze and critically discuss



        3
        “[Claimant] did not present a § 983(d)(3) innocent-owner defense before
the district court, and he offers no argument on appeal that he meets §
983(d)(3)'s conditions. As [claimant] has failed to adequately argue-much less
prove-that he was an innocent owner of the after-acquired interest under §
983(d)(3), we affirm the district court's order giving 50% of the respondent
currency to the Government.” ($157,808.97, 309 Fed. Appx. at 854.)
      the issue because claimant had forfeited it. Second, and more

      importantly, this was a case in which a forfeiture judgment had been

      entered, which significantly distinguishes it from the instant pleading

      case. Third, the appellate court affirmed the trial court’s finding that the

      claimant in that case was not an innocent owner; there is a finding

      which goes to the merits - not pleading. Because we are still in the

      pleading phase and there has been no forfeiture judgment, there is no

      finding concerning whether Komie is or is not an innocent owner in this

      case.

36.   Strangely, Plaintiff cites to another case emanating from this district

      without any elaboration. [Doc. 35 at 5.] The case history, to the extent it

      is relevant, does little to support Plaintiff’s argument, however. As best

      as one could guess, Plaintiff is suggesting that the unpublished order in

      that case [United States v. $96,480.00 in U.S.C., Case No. 15-cv-0573-

      MJR-PMF, Doc. 18], striking the claim in that case [Id. at Doc. 8] based

      on the motion filed by plaintiff in that case [Id. at Doc. 10] lends support

      for its argument here - in this case - that Komie’s claim should be

      stricken. Plaintiff is not only mistaken, but also cannot possibly make

      this argument in good faith.

37.   First, plaintiff in $96,480.00 did not file a motion to strike Komie’s

      claim; instead, it filed a motion to strike Hughes’ claim (the primary

      claimant), because it essentially incorporated a claim for Komie within
       its body. Thus, the order striking the claim in $96,480.00 was striking

       claimant Hughes’ claim; it was not striking Komie’s claim.

38.    Second, and more importantly, what Plaintiff fails to point out to this

       Court is that on the very same day plaintiff filed its motion to strike in

       $96,480.00, Mr. Komie responded by filing his own, independent claim

       to half of the defendant res - just as he has done in this case. [Id. at Doc.

       11.] Moreover, claimant Hughes in that case filed his own amended

       verified claim shortly thereafter. [Id. Doc. 17.] Only after both claims

       were filed, did the court enter the order striking the original claim of

       Hughes. And the case has proceeded ever since with both Hughes’ and

       Komie’s claims on file.4 Therefore, the case history in $96,480.00 does

       not support Plaintiff’s argument at all; indeed, if anything, it fully

       supports Claimant’s position in this case.

III.   Granting Plaintiff’s Motion would deprive Claimant of Due Process

39.    That additionally, Plaintiff’s motion implicates due process concerns of

       both the appellate courts and United States Supreme Court in forfeiture

       cases. For example, in $506,231.00, 125 F.3d at 454, the appellate

       court stated,

       We are certainly not the first court to be “enormously troubled by
       the government's increasing and virtually unchecked use of the
       civil forfeiture statutes and the disregard for the due process that
       is buried in those statutes.”


       4
      $96,480.00 is still pending and awaiting trial on the merits of both
Hughes and Komie’s claims.
      (Id., citing United States v. All Assets of Statewide Auto Parts, Inc., 971
      F.2d 896, 905 (2nd Cir.1992); See also, 18 U.S.C. § 983 (b).)

40.   That the forfeiture statute itself contains an acknowledgment by

      Congress of serious due process concerns as Section 983 guarantees

      appointed counsel when the forfeiture is related to a criminal case or

      concerns real property. (See, 18 U.S.C. § 983(b).)

41.   That it appears government’s position is Claimant Barber is unable to

      assign any interest in the Defendant Res. Although as detailed above,

      Plaintiff has not articulated any valid, legal reason why such an

      assignment is not allowed and Plaintiff’s legal authority does not support

      this contention.

42.   However, in order to hire an attorney, Claimant Barber must be able to

      assign a portion of the Defendant Res as it represents the bulk of his

      working capital. And this is common in these forfeiture case; ordinary

      citizen claimants are literally left standing with the clothes on their back

      after the government seizes their vehicle and money. Yet they are then

      put in the position of David fighting Goliath. Here the government is

      seeking to stack the deck even more by asking this Court to deny

      Claimant an attorney.

43.   That the Illinois Rules of Professional Conduct of 2010 authorize

      contingent fee agreements. (Ill. R. Prof’l Conduct (2010) R. 1.5.) This is

      precisely the type of fee agreement in this case. Moreover, Plaintiff has
         provided no argument or legal authority that such fee agreements are

         not allowed.

44.      That preventing a claimant from assigning a portion of the defendant res

         as a contingent fee in a civil forfeiture would result in a deprivation of

         due process as nearly every claimant would be unable to hire an

         attorney. The Court should also note that a contingent fee agreement

         coupled with an assignment of the defendant res is the customary

         manner in which civil attorneys are hired in these cases.

                                      Conclusion

      In sum, Plaintiff’s Motion to Strike fails to specify any valid legal basis as to

why Komie’s Claim does not comply with Supplemental Rule G(5) or he lacks

standing. Moreover, the Seventh Circuit has consistently rejected Plaintiff’s

attempts to engraft additional requirements for pleading a claim outside of the

four corners of Rule G(5). Therefore, this Court should deny Plaintiff’s Motion

and reject its invitation to err in striking the Claim.

      Second, Plaintiff’s motion fails to provide any legal authority for the

proposition that a claimant must prove - or even set forth allegations of fact -

pertaining to the innocent owner defense embodied in Section 983(d) in the

pleading stage. Rule G(5) does not specify that these allegations or defenses

must appear in a claim, let alone, that a claimant must prove the elements of

the defense during the pleading stage. Appellate case law is uniform that prior

to plaintiff meeting its own burden of proof, there is no burden on a claimant
whatsoever.

   Third, relatedly, Plaintiff’s premature reliance on the relation-back doctrine,

if even applicable in this case, provides no basis to strike an otherwise valid

claim. As the United States Supreme Court has held, the relation-back

doctrine, both common law or statutory, cannot work to prevent an owner of

property from even mounting a defense. This doctrine only becomes applicable,

if at all, after the government obtains a judgment of forfeiture under Section

983.

   WHEREFORE, for all the foregoing reasons, Claimant, STEPHEN M.

KOMIE, respectfully prays this Court enter an order denying Plaintiff’s Motion

to Strike.

                                      Respectfully submitted,

                                      STEPHEN M. KOMIE, Claimant
                                      by and through his attorneys
                                      KOMIE AND ASSOCIATES


                               By:      /s/Stephen M. Komie
                                      Stephen M. Komie

Stephen M. Komie, Esq.
Komie and Associates
One N. LaSalle Street, Suite 4200
Chicago, Illinois 60602
(312) 263-2800
                               IN THE
                    UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS
                       EAST ST. LOUIS DIVISION

UNITED STATES OF AMERICA,               )
                                        )
           Plaintiff,                   )
   vs.                                  )
                                        )
FUNDS IN THE AMOUNT OF FIVE HUNDRED     )
TEN THOUSAND NINE HUNDRED TEN           )
DOLLARS ($510,910.00) in U.S. CURRENCY, ) No. 3:18-cv-1683-NJR-MAB
and ONE FORD FOREST RIVER FORESTER      )
RECREATIONAL VEHICLE, BEARING           )
VIN: 1FDWS9PM1GKA97463, WITH            )
ALL ACCESSORIES, ATTACHMENTS,           )
AND COMPONENTS THEREON, et al           )
                                        )
           Defendants.                  )
                                        )
PATRICK N. BARBER and STEPHEN M. KOMIE )
                                        )
           Claimants.                   )

                         CERTIFICATE OF SERVICE

    The undersigned, an attorney, deposes and states that a true and correct
copy of Claimant Stephen M. Komie’s Answer to Plaintiff’s Motion to
Strike has been served upon the below named party(ies), by filing said
document in the CM/ECF system on March 14, 2019.

TO:   William Coonan                      Clerk of the U.S. District Court
      Assistant United States Attorney    for the Southern District of Illinois
      Nine Executive Drive                750 East Missouri Avenue
      Fairview Heights, Illinois 62208    East St. Louis, Illinois 62201

                                     /s/Stephen M. Komie
                                    Stephen M. Komie
                                    Komie and Associates
                                    One N. LaSalle Street, Suite 4200
                                    Chicago, Illinois 60602
                                    (312) 263-2800
